FILE COPY




                                     No. 07-15-00087-CV


In the Interest of C.L.R., R.S.R.,           §     From the 364th District Court
  and C.B.R., Children                               of Lubbock County
                                             §
                                                   October 21, 2015
                                             §
                                                   Opinion by Justice Campbell
                                             §

                                     J U D G M E N T

       Pursuant to the opinion of the Court dated October 21, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo